internal_revenue_service appeals release number release date date uniform issue list eee department of the treasury address any reply to kek employer_identification_number form number kkk person to contact keke contact telephone number fax number last day to file a petition with the united_states tax_court certified mail dear this is our final adverse determination as to your exempt status under sec_501 of the internal_revenue_code code it is determined that your exemption from federal_income_tax under sec_501 is revoked effective received sec_501 exempt status in the organization’s only reported source of revenue is providing a service for a fee the organization primarily operates a debt management plan for individuals by having customers sign an agreement pay an application and monthly fees and receive a payment plan with a due_date for payments the organization involved another entity to handle the customer sign-ups after the sale of the debt management plan was transacted the organization operates a debt management program for debtors by providing contracting with a back-end processor and receiving payments for the referral of customers to the contracted debt management program processing company the 30-day_letter proposing revocation was issued and the organization protested a rebuttal was issued the organization had indicated a lack of interest in debt management plans the lack of interest was attributable to the ability for consumers to obtain home the organization had not had many inquiries in recent years and those received were concerning bankruptcies and other programs which were not handled by the organization our adverse determination was made because the organization is not organized and operated exclusively for an exempt_purpose within the meaning of code sec_501 you are not operated exclusively for charitable educational or other exempt purposes required in s01 e you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1 dollar_figure -1 e u1 more than an insubstantial part of your activities were in furtherance of a nonexempt purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending june due for these years or later years with the internal_revenue_service center cincinnati oh processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 you should file any returns you are required to file converted forms u s_corporation income_tax return for any years which are still open under the statute_of_limitations returns for tax_year ending should be sent to forms for tax periods beginning on and after should be filed with the cincinnati service_center cincinnati oh if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules - for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to - united_states tax_court second street n w washington dc we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours kk appeals team manager enclosure notice helpful contacts for your notice_of_deficiency department of the treasuf internal_revenue_service tax exempt ano government entities otvision date taxpayer_identification_number form tax_year s ended person to contact iid number rich walk ’ contact numbers telephone fax _ certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter cutaipng number you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal proceaures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if a if we do not hear from you within days from the date of this letter we if you accept our findings please sjgn and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter s670 catlaiog numer thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely rich walk revenue_agent letter catgiog number sarc form 886a desens explanation of name of taxpayer june 20x org legend org organization name xx date pm pm cc-1 i co please note that this is not a final report this report is subject_to review by our mandatory review staff who my modify it issue whether the organization should be revoked under sec_501 of the internal_revenue_code for failure to show any activity in the furtherance of an exempt_purpose brief explanation of facts the organization is recognized as a sec_501 tax exempt_organization the definitive ruling on foundation classification was issued on 1-7-20xx as a a the organization was recognized as exempt in august of 20xx the purpose of org is to in part help consumers pay their unsecured debts and bills on an accelerated and more efficient basis to help and educate consumers with debt management and debt counseling to increase customer awareness about the benefits of reducing debts and becoming debt free pm is the program manager of the eo and its only counselor he is currently employed by co- pm states that his responsibilities are to counsel clients to resolve their financial and debt issues he answers questions and provides budgeting tools to be used by the clients he provides information to the clients such as lines to the national credit bureaus and the ftc and links to financially related books he collects information and assesses the client’s needs and abilities to become debt free the organization has had only one paying client since the operation began pm states that he still takes calls from prospective customers but they mostly want to know about bankruptcy and loans he is not involved in these issues law sec_501 -1 operational test- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form avrev page - department of the treasurv - internal_revenue_service ‘ form sec_86a department ofthe weer - ee aeon fer explanation of items name of taxpayer schecine ne or exhion year period ended june 2cxk ' org sec_501 -1 e organizations carrying on trade or business- in general an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's xempt purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_501 q special rules for credit counseling organizations - in general -an organization with respect to which the provision of credit_counseling_services is a substantial purpose shall not be exempt from tax under subsection a unless such organization is described in paragraph or of subsection c and such organization is organized and operated in accordance with the following requirements a the organization- provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer’s credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer’s credit record credit history or credit rating taxpayer’s position in a letter to revenue_agent dated july 20xx pm made the following statements our focus has always been on educating and providing help to our clients and to prospective participants into our debt management program we feel that educating our clients and any consumers that inquire about our services is the starting point and most important focus of our process we offer services to participants where there is a need and we can help ti understand that we have not been receiving many requests for help as evidenced by our revenue but our focus is to help people not solicit consumers for signing up with our dmp government’s position based on the facts of the examination the organization does not satisfy the requirements of sec_501 of the intemal revenue code the organization does not engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 the main form acrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer org departmen of ik are ses sec_2venel explanation of items year’ penod ended ry june 20xx ar an issue of this organization is that it has little or no activity as such there is no education offered the organization has been in operation approximately years and there has been no furtherance of an exempt activity the organizations appeal taxpayers letter dated april 20xx stated that they had counseled approximately potential clients and approximately clients were processed and accounts were set up for a debt management plan the eo has indicated in its appeal letter that there has been a lack of interest in debt management plans attributable to the ability for consumers to obtain home loans and roll their unsecured debt into their mortgages this has adversely effected the number of new clients and has resulted in very low numbers in the last years however agent has verified during the audit year that the eo had no activities that demonstrated that it meet the requirements of ir sec_501 c when asked about the activity of future years the president stated during the interview that he did not have many inquiries and those he had were concerning bankruptcies and other programs which he did not handle conclusion based on the foregoing reasons the organization does not qualify for exemption under section c of the internal_revenue_code and its tax exempt status should be revoked taxpayer was offered a closing conference on august 20xx form arrev page -3- department of the treasury - internal_revenue_service
